Title: To George Washington from Matthew Flannery, 5 December 1792
From: Flannery, Matthew
To: Washington, George



[Philadelphia, 5 December 1792]

The Memorial of Matthew Flannery Humbly sheweth; that your Memorialist came to this Country in expectation to get employed as Clerk in a Compting House or in a Publick Office, and during three Months residence in the City of Philadelphia, he has not met with the least encouragement, his Money being now expended, and being no longer able to support himself out of Business, being destitute of Friends who may lend him the least Assistance, and having no other resource whatsoever, obliges him with the greatest submission, to take the liberty of soliciting your Excellency for some Employment suitable to his Abilities⟨.⟩ He hopes from your Benevolent disposition towards the Distressed, that your Excellency will take his Case into consideration, and extricate him out of his present distressed situation by puting him into some Employ, as he can provide the most unblemished Character. And your Excellency will confer an everlasting favor on your Memorialist who will be during life in duty bound to pray &c.
